DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the body" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the tapering" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 – 7, and 9 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2008/0235972 A1; hereinafter Hatmann) in view of Collison et al. (US 2019/0048495 A1; hereinafter Collison).
Regarding Claim 1, Hartmann discloses a sensor (Fig. 4) comprising a whisker shaft (Fig. 4, item W) and a follicle (Fig. 4, item B), the shaft (Fig. 4, item W) having a root end (Fig. 3, item BR) and a tip end (Fig, 3, item FE), in which the shaft (Fig. 3, item W) tapers from the root end (Fig. 3, item BR) to the tip end (Fig, 3, item FE), and the root end (Fig, 3, item FE) is pivotably mounted in the follicle (Fig. 4, item B).
	But Hartmann does not specifically teach so that the root end is wider and the tip end is narrower.
However Collison suggests so that the root end is wider and the tip end is narrower (Fig. 2A and para [0032]; the whisker 200 is 10-50 mm long, 60-200 microns at the base and tapers linearly to a tip diameter less than 50 microns).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hartmann in view of Collison because if the whisker is tapered, then the magnitude of the applied force as well as point of application along the length of the whisker can be inferred (Collison, para [0032]).
Regarding Claim 2, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses in which the root end (Fig. 3, item BR) is attached to a hub (Fig. 4, item H).
Regarding Claim 4, Hartmann and Collison disclose a sensor as claimed in claim 2, Hartmann also discloses in which the whisker (Fig. 3 or 4, item W) tends to pivot about a point generally at the centre of the hub (Fig. 3 or 4, item H).
Regarding Claim 5 Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses in which the pivot point of the body (Fig. 4, item W) is at substantially a centre point of the follicle (Fig. 4, item B).
Regarding Claim 6, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses in which the tapering (Fig. 3, tapers from item BR to item FE) is generally constant along the length of the shaft (Fig. 3, item W). 
Regarding Claim 7, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses in which the whisker shaft (Fig. 3 or 4, item W) is formed from a composite material (para [0049]; Nitinol).
Regarding Claim 9, Hartmann and Collison disclose a sensor as claimed in claim 1, Collinson also suggests in which the whisker shaft has a generally elongated cone shape (Fig. 2A and para [0032]; the whisker 200 is 10-50 mm long, 60-200 microns at the base and tapers linearly to a tip diameter less than 50 microns).
Regarding Claim 10, Hartmann and Collison disclose a sensor as claimed in claim 1, Collison also suggests in which the shaft is approximately 1.5mm at the root end and approximately 0.7mm at the tip end (para [0030]; certain examples produce tapered filaments with very small tip diameters (e.g., <50 microns) compared to base diameter (e.g., ˜1.7 mm)).
Regarding Claim 11, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses in which a magnet is attached to the whisker and a magnetic sensor is provided in the follicle to detect the position of the magnet and hence the whisker (para [0038]; invention envisions using strain gages or other alternative two-axis deflection and/or two-axis moment and/or two-axis curvature sensor elements that include, but are not limited to, light emitting diodes/receivers, fiber optics, optical emitter/detector pairs (described in reference Hirose et al. 1990), magnetic sensors including Hall-effect sensors (described in reference Hipp et al. 2006)). 
Regarding Claim 12, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also suggests in which an accelerometer is provided at or near the root end of the whisker (para [0045]; whisker trajectories were chosen to ensure a smooth acceleration to the maximum velocity). 
Regarding Claim 13, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses a whisker array comprising a plurality of whiskers as claimed in claim 1 (para [0062]; arranging bundles of several whiskers).
Regarding Claim 14, Hartmann and Collison disclose an array as claimed in claim 13, Collison also suggests further comprising a local processor (para [0026]; a module, unit, or system may include a computer processor, controller, and/or other logic-based device).
Regarding Claim 15, Hartmann and Collison disclose an array as claimed in claim 13, Hartmann also discloses in which the array consists of three whiskers (para [0062]; arranging bundles of several whiskers).
Regarding Claim 16, Hartmann and Collison disclose a sensor as claimed in claim 1, Hartmann also discloses a vehicle provided with one or more sensors according to claim 1 (para [0062]; these results have potential applications to both land-based robots and underwater autonomous vehicles, in which robust tactile perception could enable a wide range of behavioral capabilities).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Collison, and further in view of Karpinski (US 2003/0011358 A1; hereinafter Karpinski).
Regarding Claim 3, Hartmann and Collison disclose a sensor as claimed in claim 2. But Hartmann and Collison do not specifically teach in which the hub is mounted in an elastomeric block located or provided in or by the follicle.
However Karpinski suggests in which the hub is mounted in an elastomeric block located or provided in or by the follicle (claim 15; a sensor carried by the housing for monitoring the rotation of hub, said sensor comprising a bushing located within the hole, an annular elastomeric element compressed between the bushing and the cylindrical surface of the hole).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Hartmann and Collison in view of Karpinski in order to establish a seal between the sensor and the wall of the hole and further serves to center the sensor in the hole (Karpinski, para [0004]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann in view of Collison, and further in view of Miyajima et al. (US 5256969 A1; hereinafter Miyajima).
Regarding Claim 8, Hartmann and Collison disclose a sensor as claimed in claim 7. But Hartmann and Collison do not specifically teach in which the whisker shaft is formed from GRP. 
However Miyajima suggests in which the whisker shaft is formed from GRP (claim 7; made of at least one material selected from the group consisting essentially of non-magnetic metal, fiber-reinforced plastics, engineering plastics, a liquid crystal polymer, ceramics and paper, the fiber of the fiber-reinforced plastics being made of a material selected from the group consisting essentially of an aramid fiber, an aluminum fiber, a glass fiber, an alumina silica fiber, a carbon fiber, a potassium titanate whisker and a zinc oxide whisker).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Hartmann and Collison in view of Miyajima in order to provide a non-magnetic material having a certain degree of mechanical strength (Miyajima; column 6, lines 53 – 54).
Allowable Subject Matter
Claims 17 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 17, the prior art of record does not teach claimed limitation: “moving the whisker through material of interest and in doing so causing vortex-induced vibration; and measuring the frequency spectrum of the vibration” in combination with all other claimed limitations of claim 17.
Regarding Claims 18 – 19, the claims are allowed as they further limit allowed claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin et al. (US 10,024,713 B1) suggests a vibrissae or whisker (column 1, lines 25 – 27).
Hartmann et al. (US 2011/0029470 A1) discloses Whisker sweeping involves moving the whisker along or against the object far past the location of initial contact in order to estimate a collection of contact point locations as the whisker slips along the surface (para [0006]).
Solomon et al. (US 2010/0071222 A1) teaches a method for sensing an object profile shape, comprising relatively sweeping an elongated whisker element having a deflectable cantilever region (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/13/2022